                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


RICHARD I. PORCH, III,                         )
                                               )
       Plaintiff,                              )
                                               )
VS.                                            )          No. 19-1004-JDT-cgc
                                               )
QUALITY CORRECTIONAL HEALTH                    )
CARE, ET AL.,                                  )
                                               )
       Defendants.                             )


               ORDER DIRECTING ENTRY OF JUDGMENT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On August 22, 2019, the Court issued an order dismissing Plaintiff Richard Porch,

III’s pro se complaint and granting leave to file an amended complaint by September 12,

2019. (ECF No. 6.) The Court warned Porch that judgment would be entered if he failed

to file an amended complaint by the specified deadline. (Id. at PageID 27.) On September

18, 2019, the Court extended the deadline to September 26, 2019. (ECF No. 8.)

       Porch has not filed an amended complaint, and the time within which to do so has

expired. Therefore, judgment will be entered in accordance with the August 22, 2019,

order dismissing the complaint for failure to state a claim. Porch is assessed his first strike

under 28 U.S.C. § 1915(g). This strike shall take effect when judgment is entered.

See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Porch would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if Porch

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken

in good faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the

installment procedures contained in the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997),

partially overruled on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir.

2013). McGore sets out specific procedures for implementing the PLRA. Therefore, Porch

is instructed that if he wishes to take advantage of the installment method for paying the

appellate filing fee, he must comply with the PLRA and McGore by filing an updated in

forma pauperis affidavit and a current, certified copy of his inmate trust account for the six

months immediately preceding the filing of the notice of appeal.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              2
